DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.

Claims 8-13 and 16-17 are currently pending, and are allowable with the below examiner’s amendment.

This application claims priority to French Patent Application No. 1653614, filed April 25, 2016.

EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Vance on June 8, 2022.

Claims 10 and 12 of the application are amended as follows: 

10. 	(Currently Amended)  A mineral cement repairing substance comprising: 
25 to 73 wt.% of a living structure or at least a portion thereof; 
2 to 50 wt.% of at least one lactic acid microorganism;
25 to 70 wt.% of mineral matter synthesised by the living structure or the 
portion thereof; and
			a nutritive substance,
wherein the at least one lactic acid microorganism is chosen from the 
group consisting of: 
the family Aerococcaceae, 
the family Bifidobacteriaceae, 
the family Carnobacteriaceae, 
the family Enterococcaceae, 
the family Lactobacillaceae, 
the family Leuconostocaceae, 
the family Saccharomycetaceae, 
the family Sporolactobacillaceae, and 
the family Streptococcaceae, 
wherein the living structure is a calcified or calcifying living structure, wherein the nutritive substance is chosen from the group consisting of: 
an aqueous mixture comprising 5 g of glucose and 10 g of fructose, 
in 1L of distilled water, and 
M.R.S. agar (de Man, Rogosa and Sharpe agar), a selective 
medium allowing subcultures, and 
wherein the lactic acid microorganism accelerates production of the 
mineral matter by the living structure.

12. 	(Currently Amended)  The mineral cement repairing substance according to claim 
10, wherein the mineral matter, and optionally a base substrate, is present in a 
porous form, with pores, opening outside of the mineral substance, in which the 
living structure and the lactic acid microorganism are present.


Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as currently claimed.  The closest prior art of record is Borah et al. (IDS; Lactic acid bacterial extract as a biogenic mineral growth modifier, Journal of Crystal Growth, Vol. 311, (2009), pp. 2664-2672), Dhami et al. (IDS; Bacillus megaterium mediated mineralization of calcium carbonate as biogenic surface treatment of green building materials, World J Microbiol Biotechnol, Vol. 29, (2013), pp. 2397-2406), Jin et al. (KR100840602, Published 2008, English Translation provided by Examiner, and referenced hereafter – Previously Presented), and Paradas Jose et al. (IDS; WO1995/29250, Published 1995, English Translation provided by Examiner, and referenced hereafter – Previously Presented).
Borah et al. teach a mineral composition, where mineralization includes combining 1x10-3 M lactic acid bacteria, including L. plantarum MTCC 1325, L. acidophilus NRRL B4495, and P. acidilactici CFR K7, with 0.001 M CaCl2/BaCl2 solution, and wherein the lactic acid bacteria are cultured in MRS medium (p. 2665, Left Col., Para. 2; 2.4 Mineralization in the presence of LAB extract).  
Dhami et al. teach a mineral matter composition produced by microbially induced calcium carbonate precipitation, the composition used in remediation and restoration of building materials (Abs.).  Bacillus megaterium SS3 is combined with nutrient broth, urea solution and 25 mM CaCl2 (p. 2398, Right Col., Materials and Methods, Para. 1). 
Jin et al. teach a concrete composition produced by microorganisms, the composition including 76.6-78.4% aggregates, which include waste concrete and/or crushed stone; and 0.3- 3% culture solution comprising a mixture of microorganisms including Bacillus, Lactobacillus, and saccharomyces (Abs.).  
Paradas Jose et al. teach a biomineral material comprising a living structure, where the living structure includes microorganisms in symbiotic association, the microorganisms including calcifying bacteria from the genera Bacillus and Pseudomonas (p. 3, Para. 2; p. 5, (g), Para. 1; p. 10, (g), Para. 1; claim 1, 13); a nutritive substance, the nutritive substance including Knopp liquid, Earle, Hanks solution, Sabouraud medium, or MEM-Eagle medium (p. 3, Para. 11); and a base substrate, the base substrate including granite, basalt, or pumice stone (p. 3, Para. 13-14).  
However, the prior art does not teach or render obvious a mineralizing cement repairing composition that includes the claimed concentrations of the living structure, lactic acid microorganisms, and nutritive substance/mineral matter together, including in a composition where the nutritive substance includes an aqueous mixture comprising 5 g of glucose and 10g of fructose in 1L of distilled water, or M.R.S agar which is a selective medium allowing subculture.  These limitations, when taken in conjunction with the whole of the claimed composition, are not deemed to be taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 8-13 and 16-17 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653